                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

TIMOTHY SCOTT PERKINS                                                          PLAINTIFF
ADC #145451

v.                           NO: 4:17-CV-00683 BSM-PSH

ATWOOD, Sergeant,
Pulaski County Sheriff’s Office, et al.                                     DEFENDANTS

                                          ORDER

       The recommended partial disposition [Doc. No. 37] submitted by Magistrate Judge

J. Thomas Ray has been received. No objections were filed. After careful review of the

record, the recommended partial disposition is adopted in its entirety. Accordingly, Perkins’s

motion for summary judgment [Doc. No. 25] is denied. It is certified that an in forma

pauperis appeal from this order would not be taken in good faith.             See 28 U.S.C.

§ 1915(a)(3).

       IT IS SO ORDERED this 1st day of November 2018.

                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
